Reese, C. J.,
concurring in part, and dissenting in part.
In most respects I agree with the holdings in the opinion of the majority of the court. While I think the act of 1909 is defective, and in some respects vicious and reprehensible legislation, I am not fully convinced that the legislature has gone beyond its power under the constitution. I agree that under the authorities cited in Shull v. Barton, 58 Neb. 741, and in Sika v. Chicago & *390N. W. R. Co., 21 Wis. 370, “a statute which refers to and adopts the provisions of another statute is not repealed by the subsequent repeal of such other statute,” and which affirms Crosby v. Smith, 19 Wis. *449. In 1 Sutherland, Statutory Construction (Lewis, 2d ed.), sec. 257, it is said: “A statute which refers to and adopts the provisions of another statute is not repealed by the subsequent repeal of the original statute adopted, but the provisions adopted continue in force so far as the new statute is concerned” — citing a number of cases. In Phœnix Assurance Co. v. Fire Department, 117 Ala. 631, the court, in referring to the class of statutes to which the act of 1903 creating the Kearney normal school belongs, say: “It belongs to a distinctive class of statutes, known or termed as reference statutes, not of infrequent enactment, constitutional limitation not forbidding. Statutes which refer to, and by reference adopted wholly, or partially, preexisting statutes. In the construction of such statutes, the statute referred to, is treated and considered, as if it were incorporated into, and formed part of that which makes the reference. (Citing cases and authorities.) The two statutes coexist as separate and distinct legislative enactments, each having its appointed sphere of action; and the alteration, change, or repeal of the one, does not operate upon or affect the other.” In Queen v. Stock, 3 Nev. & P. (Eng.) 420, decided in 1838, in the course of argument, counsel propounded the question whether the repeal of an earlier act which had been referred to and adopted in a later one did not also repeal the later referring and adopting act. Lord Denman, C. J., responded: “That point clearly cannot be maintained.” The same rule is stated and adopted with the citation of a number of cases in Wick v. Ft. Plain & R. S. R. Co., 27 App. Div. (N. Y.) 577; Schwenke v. Union Depot & R. Co., 7 Colo. 512, and in People v. Webster, 28 N. Y. Supp. 646. In State v. Leich, 166 Ind. 680, it is said: “AVhen a statute adopts a part or all of another statute by a specific and descriptive reference thereto, such adoption *391takes the statute as it exists at the time of the adoption and does not include subsequent additions or modifications of the statute unless it does so by express intent.” This decision is annotated in 9 Am. & Eng. Ann. Cas. 302. In the note it is said: “It is a generally accepted rule of statutory construction that when a statute adopts a part or all of another statute by a specific and descriptive reference thereto by its title or otherwise, such adoption takes the statute as it exists at the time of the adoption and does not include subsequent additions to or modifications of the statute so adopted, unless it does so by express or necessarily implied intent” — citing cases from England, United States supreme court, Arizona, California, Colorado, Illinois, Kentucky, Maine, Michigan, Missouri, Nebraska, New York, Pennsylvania, South Carolina, Texas, Vermont, Washington and Wisconsin. And in the same note it is said: “The two statutes exist as separate and distinct legislative enactments, each having its appointed sphere of action; and the alteration, change, or repeal of the one does not operate upon or affect the other” — citing cases.
This rule being the established and well-recognized law of this country and of this state, it remains for us to inquire as to its applicability to the acts of the legislature under consideration. The act creating the state normal school at Peru was passed in 1867, and took effect June 20 of that year. The title of the act was “An act to locate, establish, and endow a state normal school.” The first section provides: “That a state normal school be established at Peru, in Nemaha county, Nebraska, the exclusive purpose of which shall be the instruction of persons, both male and female, in the arts of teaching,” etc. Further provisions of this section need not be here noticed. Section 2 is as follows: “The said normal school shall be under the direction of a board of education, and shall be governed and supported as hereinafter provided.” The third section provides for appointment of the board of education, and, together with subsequent sections, the *392duties of the members thereof. In 1881 the law was amended, and section 1 of subdivision XIII, Avas enacted and remained unchanged until the passage of the act of 1909, now under consideration. It will be observed that all enactments hereinbefore cited referred to the normal school at Peru. There were no others in existence, and all references in the act were to it and it alone. In 1903 the legislature, by the act which took effect July 9 of that year, established and provided for the location of an additional state normal school. The title of the act is “An act to locate and establish one (1) additional state normal school and to provide for the erection of buildings, payment, maintenance and receiving donations for the same.” Without referring to the body of the act in detail, it is sufficient to say that the act is not amendatory of any other law in any respect and contains no reference to the law establishing and governing the normal school at Peru, except in the particular hereafter named, but is an independent act depending on no other for its existence and enforcement. The fourth section is as folloAvs: “(Management.) That the said school hereinbefore provided for shall be in all respects under the direction and control of the board of education of the present state normal school, as provided by section one, subdivision thirteen, chapter seventy-nine of the Compiled Statutes of Nebraska for 1901, and that said school shall be for the same purpose and governed in all respects by the provisions of the statutes now in force regulating and governing the present state normal school at Peru, Nemaha county, Nebraska.” Laws 1903, ch. 90. I call attention to the peculiar wording of the section. That school “shall be in all respects under the direction and control of the board of education of the present state normal school, as provided by section one, subdivision thirteen, chapter seventy-nine of the Compiled Statutes of Nebraska for 1901, and that said school shall be for the sanie purpose and governed in all respects by the provisions of the statutes now in force regulating and gov-*393orating the present state normal school at Peru, Nemaha county, Nebraska.” There is no provision in the act which by any stretch of reasoning can be construed as rendering the act liable to any change by amendment or repeal of the prior law. The “additional” normal school is to be governed by the law as it then existed with reference to the Peru school. In other words, section 1 of the earlier act was ingrafted in and made a part of the new law to the same extent as if it had been copied therein. Now, by the numerous holdings above cited, the amendment, change, or modification of section 1 for the government of the Peru school could have no possible effect upon the act of 1903, which created and established the Kearney school. It is as clear as the noonday sun that the act of 1903 remains unchanged, and is in existence and in force as it would have been had the act of 1909 not been passed. The inevitable result is that the Peru school is governed by the law of 1909, if valid, and the Kearney school by that of 1903, a most anomalous condition, but for which the lawmaking power is alone responsible. It may be argued that, by the growth of the state and the laws passed by the different sessions of the legislature, the normal schools of the state have grown into a system or chain of such schools, and that all were governed by the amended section at the time of the enactment of the act of 1909, but such is clearly not the case. As held in the opinion of the majority of the court, each of the two schools have their existence under and depend upon entirely separate and distinct laws. There is no normal school system in, on, or about it, so far as the statutes are concerned.
The question now arises: Is any part of the act of 1909 valid? It must be conceded that the matter of the existence, government and control of the normal schools is in the first instance with the lawmaking power, the legislature, subject only to the provisions of the constitution. As the Peru normal is a creature of the legislature by the one act establishing it, that act may be amended, *394modified or repealed, according to the will of that body. I think the act is effective in so far as it relates to that school, but not to the school at Kearney. There seems to have been no effort made to reach that institution or in any way to molest it, and therefore it will be managed, controlled and governed as heretofore. This state of things, if true, is to be deplored, but we must accept the law and the constitution as we find them.
In this discussion I have not deemed it necessary to refer to any acts of the legislature passed subsequent to the act under consideration, for the reason that none of them could have any effect or bearing upon the question involved in this case.
Dean, J.,
dissenting separately.
I dissent from the majority opinion. The importance of the subject under consideration and the high esteem in which my associates are held impel me to submit at some length the reasons for this dissent. On some features of the present case the views set forth in the dissenting opinion in State v. Junkin, ante, p. 1, with the authorities there cited, so far as applicable to the present case, are here reaffirmed. The majority opinion holds that the amendatory act in question violates that part of section' 11, art. Ill of the constitution, which reads: “No bill shall contain more than one subject, and the same shall be clearly expressed in its title. And no law shall be amended unless the new act contain the section or sections so amended and the section or sections so amended shall be repealed.” This language seems to embrace two closely related subjects, the first relating to the contents of a bill and its title as related thereto, the second relating to the amendment of an existing law. What is the purpose of the constitutional provision relating to an amendment of an existing law? What is the reason for the rule? Clearly its purpose is that an amendment to an existing statute may not be given the form and the force of law *395which contains a meaning that is not distinctly revealed by the language used. It is to prevent surreptitious legislation that might result either from striking out or adding a word here or a paragraph there without setting forth the section in full as amended. It is to prevent surprise to the legislator and to prevent the public from being deceived as to proposed legislation. The rule is salutary and these are some of the reasons for its adoption. No complaint has-been made of any deception in the respects noted and none appear upon the face of the amendatory act nor from the record before us. It is true the act does not refer by section number to one of the sections sought to be amended, but its language so clearly refers to the subject of that section that no one can be misled as to the legislative intent. The purpose, the intent and the spirit of the fundamental law are fulfilled when the subject of the section sought to be repealed is fairly and clearly identified and referred to by the language of the amendatory act, even though the section number may be omitted. The constitution is not to be construed so as to destroy legislation that is not clearly inhibited by its language. A grave peril lies in the direction of a judicial annulment of the legislative will that is not clearly and beyond question warranted by a reasonable interpretation of that instrument. It has been well said by a great advocate: “The letter killeth but the spirit giveth life.”
The normal schools and the normal training schools of the state in their origin and development and in practical operation and in contemplation of the law governing them comprise a complete and harmonious normal school system. In this sense they have heretofore been treated by the legislature and in this sense they are contemplated by the amendatory act in question. In pursuance of this policy the act authorizing the creation of the Kearney normal school in 1903 appears in the Compiled Statutes as sections 17, 18, 19, subd. XIII, ch. 79, in the compilations of 1903, 1905, 1907 and 1909. The act creating the *396Wayne normal school in 1909 follows the Kearney normal school act as section 19a-.
Black, Interpretation of Laws, sec. 86, says: “In the course of the entire legislative dealing with the subject we are to discover the progressive development of a uniform and consistent design, or else the continued modification and adaptation of the original design to apply it to changing conditions or circumstances. In the passage of each act, the legislative body must be supposed to have had in mind and in contemplation the existing legislation on the same subject, and to have shaped its new enactment with reference thereto.” See, also, Cooley, Constitutional Limitations (7th ed.), p. 241, and note 1; People v. Mahaney, 13 Mich. 481; Mok v. Detroit Building & Savings Ass’n, 30 Mich. 511; Bush v. City of Indianapolis, 120 Ind. 476; Fenton v. Yule, 27 Neb. 758; People v. Judge, 39 Mich. 195.
Referring to the provisions relating to junior normal schools, the majority opinion holds, in substance, that the act as amended is not only repugnant to the constitution but that it may lead to a conflict of authority between the newly created board and the state superintendent, and, while this is not assigned as a reason for holding the act invalid, the inference is that it probably has some bearing upon and is perhaps in part one of the reasons that lead to the conclusion reached in the opinion. A conflict of authority that exists only in anticipation should not be thrown into the balance to weigh against the validity of a legislative act. Until the conflict impends or until it appears full fledged, clothed with destructive force, it is not ordinarily a proper subject for judicial inquiry.
The normal school system is a creature of the legislature and that branch of government alone is charged with the responsibility of enacting legislation for its government. The judiciary is not called upon to share this responsibility. Entertaining the views herein announced, it is my judgment the writ prayed for by the relator *397should not issue, but that a time should be fixed for hearing that feature of the case that is involved in the appointment of respondent Majors, who was a member of the legislature when appointed by the governor to a position on the normal board.